UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                 ___________
                                 No. 06-3575
                                 ___________
                             CBS CORPORATION;
                          CBS BROADCASTING INC.;
                       CBS TELEVISIONSTATIONS INC.;
                     CBS STATIONS GROUP OF TEXAS L.P.;
                          and KUTV HOLDINGS, INC.,
                                             Petitioners

                                 v.
                 FEDERAL COMMUNICATIONS COMMISSION;
                      UNITED STATES OF AMERICA,
                                         Respondents

                             _______________________

                         Petition for Review of Orders of the
                        Federal Communications Commission
                              FCC Nos. 06-19 and 06-68
                                   ______________

                              Argued September 11, 2007
                                Decided July 21, 2008
                 Certiorari Granted, Judgment Vacated and Remanded
                     from the Supreme Court of the United States
                                      May 4, 2009
                        Argued on Remand February 23, 2010


Before: SCIRICA, RENDELL and FUENTES, Circuit Judges


                          ORDER AMENDING OPINION


During the course of the litigation Mr. Jerome Shestack co-counsel for CBS joined the
law firm of Schnader Harrison Segal & Lewis, LLP, but did not file a change of address
with the Clerk. Mr. Shestack has since passed away.
At the direction of the Court it is hereby O R D E R E D that the opinion shall be
amended to reflect the change as follows:

Jerome J. Shestack, Esq.
Schnader Harrison Segal & Lewis, LLP
1600 Market Street
Suite 3600
Philadelphia, PA 19103

For the Court,


Marcia M. Waldron, Clerk
Date: November 18, 2011